          Case 2:18-cv-02622-MH Document 22 Filed 02/11/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NAJAH JORDAN,                              :

                     Plaintiff,            :

              v.                           :       NO. 18-2622

CHILDREN’S HOSPITAL OF                     :
PENNSYLVANIA,
                Defendant.                 :


                                          ORDER

                AND NOW, TO WIT: This 11th day of February, 2019, it having been reported
that the issues between the parties in the above action have been settled and upon Order of the
Court pursuant to the provisions of Rule 41.1(b) of the Local Rules of Civil Procedure of this
Court (effective July 1, 1995), it is

               ORDERED that the above action is DISMISSED with prejudice, without costs,
pursuant to the agreement of counsel.

                                               BY THE COURT:



                                               /s/ Marilyn Heffley
                                               HONORABLE MARILYN HEFFLEY
                                               UNITED STATES MAGISTRATE JUDGE
